Citation Nr: 1109170	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  04-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected arthritis of the right knee, evaluated as 10 percent disabling prior to July 27, 2004, and as 30 percent disabling thereafter.

2.  Entitlement to an increased rating for service-connected right knee instability, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued separate 10 percent evaluations assigned for residuals of a right knee injury and right knee instability.  

In November 2004, the 10 percent rating for residuals of a right knee injury (recharacterized as arthritis) was increased to 30 percent, effective July 27, 2004.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in May 2007.  A transcript of the hearing is of record.  

The claims were remanded by the Board in July 2007 and September 2009 for additional development and to address due process concerns.  As will be discussed more fully below, the actions directed by the Board have been accomplished and the matters have been returned to the Board for appellate review. 

The Board also remanded the issue of entitlement to service connection for diverticulosis and colon polyps, including as secondary to drug use for treatment of service-connected disabilities, in order for the RO to issue a statement of the case (SOC).  That action was completed in November 2010, but the Veteran has not filed a timely VA Form 9 as to that issue; therefore, it is not subject to appellate review.  


FINDINGS OF FACT

1.  The Veteran's right knee arthritis did not exhibit extension limited to five degrees or less prior to July 27, 2004 and did not exhibit extension limited to 30 degrees or more prior to February 16, 2010.  

2.  The Veteran's right knee arthritis exhibited extension limited to 65 degrees as of February 16, 2010.  

3.  The Veteran's right knee exhibits no more than slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected arthritis of the right knee have not been met prior to July 27, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

2.  The criteria for a rating in excess of 30 percent for service-connected arthritis of the right knee have not been met between July 27, 2004 and February 16, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

3.  The criteria for a 50 percent rating for service-connected arthritis of the right knee have been met as of February 16, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

4.  The criteria for a rating in excess of 10 percent for service-connected right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  The Board notes that staged ratings are already in effect for service-connected arthritis of the right knee.  

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40 (2010).

Service connection for residuals of a right knee injury, status post removal of calcification, was granted with a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective June 4, 1988.  See February 1989 rating decision.  The Veteran filed a claim for an increased rating for his right knee condition in February 2002, which the RO granted.  In a June 2002 rating decision, the RO recharacterized the Veteran's right knee disability as chondromalacia patella, residuals of right knee injury, status post arthroscopic surgery (arthritis).  A 10 percent evaluation was granted by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019, effective February 13, 2002.  The Board notes that evaluation of a service-connected disability in accordance with schedular criteria that closely pertain to an analogous disease in terms of functions affected, anatomical localization, and symptomatology, is permitted.  38 C.F.R. § 4.20 (2008).  The RO also assigned a separate 10 percent evaluation for instability of the right knee, residual of injury, pursuant to Diagnostic Code 5257, effective February 13, 2002.  These ratings were continued in a March 2003 rating decision, which is the rating decision on appeal.  

In a November 2004 supplemental SOC (SSOC), the RO recharacterized the Veteran's chondromalacia patella as arthritis of the right knee and assigned a 30 percent evaluation with an effective date of July 27, 2004.  An August 2006 rating decision made clear that the 30 percent rating was made pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The August 2006 rating decision also granted a temporary 100 percent evaluation for right knee arthritis between February 28, 2006 and May 1, 2006 due to surgery or other treatment necessitating convalescence.  The 30 percent evaluation was continued as of May 1, 2006.  

In summary, the Board must determine whether the Veteran is entitled to a rating in excess of 10 percent for right knee arthritis prior to July 27, 2004 and a rating in excess of 30 percent as of that date.  The Board must also determine whether the Veteran is entitled to a rating in excess of 10 percent for right knee instability.

The Veteran contends that he is entitled to increased ratings for his right knee disabilities due to pain; the need to wear a brace; occasional giving way, swelling, popping and limping; moderate subluxation and instability; troubling going up and down stairs; problems squatting and getting back up; falling episodes; locking; grinding; stiffness; warmness to touch; difficulty walking during flare-ups; and missing work.  See February 2002 VA Form 21-526; May 2002 VA Form 21-2545; December 2002 VA Form 21-4138; May 2003 NOD; March 2004 VA Form 9; July 2004 and February 2006 statements in support of claim; May 2007 transcript.  The Veteran is competent to describe the symptoms he exhibits and has experienced that are associated with his right knee disabilities.  See 38 C.F.R. § 3.159(a)(2) (2010); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay evidence is acceptable to prove the occurrence of symptomatology when such symptomatology is within the purview of, or may be readily recognized by, lay persons); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

A January 2002 record from Westpointe Medical Practice reports that the Veteran was seen for an initial assessment with history of right tibia plateau fracture and arthritis in the right knee.  He described pain on a level four on a scale from one to ten.  Examination of the right knee showed some tenderness to palpation on the medial side; range of motion was reportedly fairly good.  The examiner noted a click in the right knee and some tenderness along the medial joint line.  The assessment made was chronic right knee pain secondary to old fracture.  

The Veteran underwent a VA compensation and pension (C&P) joints examination in May 2002, at which time he reported that changes in weather caused right knee pain.  He also indicated that his knee cracked and popped and had begun giving way at unexpected times.  The Veteran reported working night shift as a correction officer and indicated that while at work, pain was a four or five out of ten.  About once a month, the pain would increase to a level eight during sleep, which left him unable to sleep.  The Veteran denied the use of a cane or brace.  He indicated that his knee would give way and had noise like popping and snapping, which was painful.  The Veteran asserted that he was on his feet a lot and that walking led to knee pain.  

Physical examination of the Veteran's right knee revealed definite tenderness on the medial aspect of the knee at the margin of the upper tibial plateau area on the medial aspect.  There was no specific instability either laterally or medially, though there was a slight positive drawer sign, meaning a slight laxity of the anterior cruciate ligament.  The right knee only flexed to 90 degrees, which was quite painful.  An x-ray of the right knee was ordered and the Veteran was diagnosed with residuals of injury to the right knee; post-op arthroscopic surgery of the right knee with limitation of motion and pain during weather changes; and chondromalacia patella of the right knee with giving way and crepitus.  The x-ray obtained after the examination revealed no evidence of fracture, degenerative change, or other abnormality in the right knee.  No obvious evidence of a previous tibial plateau fracture was identified.  See May 2002 radiologic report.  

A September 2002 record from Carolina Orthopaedic Specialists reveals that the Veteran was referred for evaluation of right knee pain, which was predominantly medial-sided and related to a prior injury, for which he had subsequently developed traumatic arthritis, particularly more than lateral.  There was also evidence of arthritis at the patella femoral joint, but no significant effusion.  Ligamentous stability was intact; range of motion was near full extension and flexion to 125 degrees, limited by discomfort.  

In November 2002, examination of the Veteran's knee, incorrectly identified as his left, revealed laxity; the collateral ligaments appeared especially slack.  There was pain at extremes of all movements, including flexion, extension, and internal and external rotation.  See record from Westpointe Medical Center.  

The Veteran underwent another VA C&P joints examination in February 2003, at which time his medical records were reviewed.  He reported increasingly severe pain in the right knee joint, now a seven or eight out of ten in intensity.  The Veteran asserted that the pain was aggravated primarily by climbing stairs.  He reported that since his last examination, his knee tended to give way more, which interfered with his job due to requirements of walking and climbing stairs.  The Veteran also reported that his pain medication had increased.  The Veteran reported that pain was constant, daily and recurrent in nature without specific flares.  The examiner indicated that the Veteran occasionally wore a knee brace; there were no constitutional symptoms of inflammatory arthritis.  

Physical examination of the Veteran's right knee revealed generalized mild hypertrophy of the joint with pain at maximum active and passive flexion of 90 degrees with extension normal at zero degrees, showing no change on repetitive motion.  McMurray and Lachman's signs were positive with the foot everted, but drawer sign was normal.  The Veteran reportedly ambulated with a severe limp.  There was no ankylosis present.  No diagnostic or clinical tests were indicated in light of the recent x-rays showing normal findings in the knee.  The Veteran was diagnosed with chondromalacia patellae, right knee, with instability.  

The Veteran received VA treatment at the Medical Center in Asheville, North Carolina, beginning in July 2003.  In November 2003, he reported his right knee giving out on him while walking, causing him to fall.  It appears he was put on a brace for his right knee that month.  See ambulatory care primary care notes.  

In December 2003, the Veteran was seen with complaint of problems and pain involving his right knee.  He reported that his knee gave out and that he had to wear a brace occasionally.  The majority of the pain was located in the medial and posterior aspect of the knee.  The Veteran reported being on medication without improvement of his symptoms.  Physical examination of the right knee showed tenderness of the medial joint line and pain with McMurray's maneuver.  Ligamentous testing was benign, Lachman and drawer tests were negative, and the medial collateral ligament (MCL) and lateral collateral ligament (LCL) were stable.  Range of motion was from zero to 120 degrees.  X-rays of the right knee were reported to show no degenerative change or fracture.  The examiner indicated that it seemed the Veteran may be having some meniscal pathology; for diagnostic and therapeutic reasons, he injected the right knee.  See record from Miller Orthopaedic Clinic, Inc.  

In a statement dated July 8, 2004 from R. Broome, a licensed nurse practical nurse, she reported that the Veteran walked with a limp and complained of right knee pain.  She indicated that over the four years she had known the Veteran, his limp had worsened and that his right knee is always swollen at night.  She reported witnessing his right knee giving out, causing the Veteran to fall, and indicated that his right knee was unstable for prolonged walking, standing, or climbing stairs.  She also reported that the Veteran had been wearing a knee brace for the time that she had known him, which stabilized the knee but did not relieve the pain.  She indicated that the Veteran also rubbed a product called "Bio Freeze" on his knees to counter the effects of weather, which offered limited comfort.  

An x-ray report from Park Ridge Hospital dated July 2004 revealed no fracture, dislocation or bony deformity in the Veteran's right knee.  There was also no lytic or destructive bone lesion, soft tissue calcification, loose body, foreign object, or significant knee effusion.  Minimal degenerative changes were noted.  The impression was minimal degenerative changes, right knee.  

The Veteran underwent another VA C&P examination in July 2004, at which time he reported right knee pain, stiffness, swelling, warmth to touch, and difficulty walking.  He asserted that he could not stand or sit for very long periods of time and sometimes could not sleep due to pain.  He indicated that his symptoms were rather constant and that if he sat for more than 30 minutes, he would have to get up and walk around.  The examiner indicated that the Veteran did wear a brace and was taking medications.  It was also noted that the Veteran walked with a limp.  The Veteran reported that when he lay flat, his right leg turned out.  He also reportedly missed four to five days of work per year because of his right knee and indicated that he had changed duties at work.  The Veteran indicated that he had fallen several times due to right knee instability.  He reported grinding and popping in his right knee and cramping of his right thigh and calf.  The Veteran also reported that he could not climb stairs or squat very well.  The right knee also tended to lock on him and then give way.  The Veteran reported that at the end of his 12-hour shift, he walked with a severe limp and his knee ached severely.  

Physical examination revealed that the Veteran had a severe limp and used a knee brace on the right to stabilize the knee.  The right knee was noted to be abnormal, and the examiner indicated that it would not fully extend, only to -20 degrees of full extension and flexion from zero to 110 degrees with pain throughout.  The examiner reported that the Veteran had pain, fatigue and lack of endurance and with flare-ups, only had flexion to 90 degrees.  There was no ankylosis and drawer and McMurray tests were normal.  Slight recurrent subluxation, locking pain and joint effusion were noted.  X-ray of the right knee was reported to show minimal degenerative changes.  The Veteran was diagnosed with arthritis of the right knee, described as minimal osteoarthritis, and chondromalacia of the patella; he was also diagnosed with subluxation or lateral instability of the right knee, which the examiner indicated was by history as neither was determined during the examination.  It was noted that the Veteran missed about five days of work per year due to his right knee and that his daily activities were affected, such that he was unable to do a lot of squatting and gardening work, could not push a lawnmower, and had difficulty going up and down stairs and standing or walking for any prolonged period of time, such as shopping.  

In August 2004, the Veteran was seen with complaint of chronic right knee pain, at which time he reported that intermittent swelling and locking were routine.  Evaluation showed no acute distress or effusion, though there was moderate to severe medial joint line tenderness.  Range of motion was from five to 90 degrees, and the examiner indicated that the Veteran had difficulty moving past 90 degrees and that movement elicited pain to the medial knee.  McMurray was positive for locking and pain and the examiner indicated that the pain was too severe and the evaluation had to stop.  Lachman's and drawer tests were negative and it was reported that x-rays were negative.  The Veteran was assessed with right knee pain chronic in nature with normal x-rays.  See surgical orthopedic consult.  

An October 2004 surgical orthopedic note reported that magnetic resonance imaging (MRI) of the Veteran's right knee demonstrated a probable recurrent or unresolved posterior horn medial meniscus tear.  Examination of the right knee at that time showed no effusion and fairly full active range of motion.  There was tenderness along the medial joint line and pain with McMurray, though there was no palpable or audible click.  Ligaments were stable and a distal neurovascular examination was intact.  

A November 2005 surgical orthopedic consult note reveals that a torn meniscus was verified by September 2004 MRI and that x-rays were repeated that month but did not reveal anything of consequence.  The examiner reported that the Veteran had an essentially normal knee.  Physical examination revealed that the knee was quite tender posteriorly and that the Veteran had lost his vastus medialis.  He exhibited full range of motion and had point tenderness, especially on range of motion.  The examiner reported reviewing the MRI and indicated that there was no question that the Veteran had a posterior tear of the medial meniscus extending to the interior articular margin consistent with a tear.  The November 2005 x-ray report revealed no fracture, dislocation, bony or joint pathology, or soft tissue calcification, though there was some joint effusion present.  

In July 2006, following the surgical procedure for which the Veteran was granted a temporary 100 percent evaluation regarding his right knee, the Veteran was seen with complaint of right knee pain beginning the day prior.  Physical examination revealed that the right knee was tender to the lateral aspect and was slightly swollen.  The assessment made was knee pain.  See primary care note.  The Veteran complained of constant knee pain in January 2007 and reported that the surgery performed in February 2006 had not helped with the pain but did help with stabilizing his right knee.  See id.  

In March 2008, the Veteran reported that his knee pain had gone up from a five to a seven on a daily basis, which was making it hard for him to walk.  On physical examination, his gait was hesitating and slow.  There was no swelling or tenderness at the joint lines and the Veteran exhibited full flexion and extension.  The examiner noted mild quad atrophy and that there was a little laxity on the medial and lateral flexion of the knee.  The assessment made was knee pain.  See id.  An April 2008 x-ray of the right knee did not identify any osseous, articular or soft tissue abnormalities and the impression made was unremarkable knee exam.  See imaging report.  He was seen with complaint of knee pain and a sensation of subluxation, as if his knee was giving way, shortly after the x-rays were taken.  The Veteran reported that he could sit for just 15 minutes, after which he would try to get up with resulting pain.  Physical examination showed patellofemoral entrapment causing severe pain, which was located along the interior pole.  The patella tendon itself was intact and nontender.  There was also some tenderness in the medial joint line, though the lateral joint line was nontender and there was no instability to anterior, posterior, valgus and varus stress.  The assessment made was patellofemoral syndrome.  The Veteran was subsequently issued a medium wrap around his knee brace for support.  See April 2008 surgical orthopedic consult and PM&RS notes.  

An April 2008 record from Blue Ridge Healthcare reveals that the Veteran was referred to physical therapy for a general evaluation due to bilateral knee pain.  The treatment diagnosis was bilateral knee/hip muscle weakness and the chief complaint included knee pain and giving way.  Objective evidence revealed pain on a level six out of ten located in the bilateral knees.  Range of motion (ROM)/strength were reported as within full limits except strength in the Veteran's right lower extremity was reported as grossly 4+/5 with slight giving way in testing noted.  No range of motion measurements were provided at the time.  Posture, motor control and muscle tone were within full limits and sensation was normal.  The Veteran was assessed with some weakness in the bilateral lower extremities and it was noted that that should increase with a home exercise program (HEP).  The problem to be addressed in therapy was strength and the potential for rehabilitation was excellent.  The Veteran was to undergo therapy two times a week for six weeks.  

A May 2, 2008 therapy treatment note from Blue Ridge Healthcare reveals that the Veteran complained of having some pain the night before associated with work, so he was wearing a knee brace.  The examiner noted that the Veteran was doing well with therapy exercises and HEP program.  A subsequent May 5, 2008 therapy treatment note from Blue Ridge Healthcare reveals that the Veteran reported that his knee pain was better and that he had not taken Tylenol since his first day of physical therapy.  The assessment was "patient reporting significant improvement."  

A therapy treatment summary from Blue Ridge Healthcare reveals that the Veteran underwent therapy between April 21, 2008 and May 5, 2008 and that in June 2008, he reported his pain was much improved and strength was within full limits.  Pain was noted to be at a level zero, the Veteran received home exercise handouts, and the examiner noted that he had met all goals for strength and pain.  Discharge was recommended.  

The Veteran underwent another VA C&P joints examination in May 2008, at which time he reported he was still employed and that his right knee continued to interfere with his work, such that he had to request a different position that did not require as much walking.  He indicated that the knee brace had been very helpful and it was noted that he had been participating in a home exercise program pertaining to his right knee.  Physical examination revealed that the Veteran walked with a severe limp, favoring the right hip, and the examiner indicated that he compensated with the right hip to alleviate pressure on the right knee.  The examiner reported limited range of motion with flexion and decreased muscle strength with active extension.  Active extension against gravity was from zero to 50 degrees, with pain beginning at zero and ending at 50.  Passive range of motion revealed the same.  The examiner reported additional limitation of motion on repetitive use from zero to 90 degrees, and indicated that the factor most responsible for the additional limitation of motion was pain.  It was also noted that there was bony joint enlargement, crepitus, effusion, tenderness, painful motion, instability, weakness, guarding of movement, clicks/snaps, grinding, meniscus abnormality, and positive McMurray test, but no bumps consistent with Osgood-Schlatters disease, mass behind the knee, patellar abnormality, surgically absent meniscus, dislocation or locking.  

The Veteran was diagnosed with right knee arthritis and it was noted that this caused significant effects on the Veteran's occupation in the form of decreased mobility, lack of stamina, weakness/fatigue and decreased strength.  The resulting work problems included the assignment of different duties and increased absenteeism.  The examiner noted that the additional weight the Veteran carried while working as a prison guard caused problems with ambulation.  The examiner also indicated that the Veteran was unable to sit or stand for longer than 20 to 30 minutes before having to stop and change position.  Mild effects on bathing, toileting and grooming, moderate effects on chores, shopping, recreation, traveling, and dressing, and severe effects on exercise were noted; sports were reported to be prevented.  The examiner indicated that pain on use, including weakened movement, excessive fatigability, and incoordination, significantly limits mobility during flare-ups and was the most likely cause or result of additional loss of range of motion.  The examiner indicated that the Veteran now has documented problems and radiographic records to support arthritic changes in the right knee and that surgical records substantiate knee damage.  The Veteran experiences daily pain with ambulation and walks with a limp.  He also wears a brace for right knee stability and reported increased pain with weather changes, such as cold and moisture.  

A July 2008 surgical orthopedic note reveals that the Veteran was seen for follow-up of his bilateral patellar tendinitis, at which time he reported that he was doing much better with physical therapy.  Physical examination revealed that the Veteran was sitting comfortably and was able to fully extend his legs without pain.  He was assessed with bilateral patellar tendinitis, improved and the plan was for him to follow up in three months or as needed (p.r.n.).  

A January 2009 primary care annual examination note reveals in pertinent part that the Veteran reported walking regularly.  Physical examination revealed his extremities had 2+ pedal pulses bilaterally and no edema, cyanosis or clubbing, and that his gait was normal.  The assessment was knee pain, still present but bearable with medications.  

A January 2010 primary care annual examination note reveals in pertinent part that the Veteran reported that he was doing fine.  A review of systems indicated that he continued with daily knee pain and took over-the-counter Tylenol for this about twice a day, with which he was getting less relief.  The Veteran was still regularly exercising and reported walking one to two miles per day.  Physical examination revealed his extremities had 2+ pedal pulses bilaterally and no edema, cyanosis or clubbing, and that his gait was not favoring.  No assessment related to the knees was provided but the plan included topical gel Votaren for his knees.  

The Veteran underwent another VA C&P joints examination in February 2010, at which time his claims folder and medical records were reviewed.  In pertinent part, he reported that his right knee pain had gotten progressively worse and that his current treatment includes extra strength Tylenol.  The Veteran indicated that about five to six times per year it "acts up" and that he uses a topical biofreeze and had been to physical therapy.  The Veteran reported two surgeries on his right knee, the first in 1987 and the second in 2006.  He also reported a history of trauma to the right knee joint in the form of overuse secondary to physical training.  

The Veteran reported right knee giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, one episode of dislocation or subluxation, and locking episodes several times a year but less than monthly.  He denied deformity but reported symptoms of inflammation to include warmth, swelling and tenderness.  The Veteran indicated that his right knee condition affected the motion of the joint and that he had severe flare-ups of joint disease four to five times per year that last three to seven days.  Precipitating factors were unknown and alleviating factors included rest, biofreeze and an ace wrap.  It was noted that there were no constitutional symptoms or incapacitating episodes of arthritis, that the Veteran was only able to stand for 15 to 30 minutes, that he was able to walk more than one quarter of a mile, but less than one mile, and that he always used a brace when working.

Physical examination revealed that the Veteran's gait was antalgic but there was no evidence of abnormal weight bearing or loss of a bone or part of a bone.  The examiner noted the presence of inflammatory arthritis, which was an active process and reportedly severe.  The Veteran's right knee exhibited guarding of movement and pain with varus stress, but no bumps consistent with Osgood-Schlatter's Disease, crepitation, mass behind knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  The Veteran's right knee also exhibited moderate weakness.  Range of motion testing with active motion revealed right flexion from 65 to 100 degrees; the examiner indicated that extension was not normal (0) degrees and reported that extension was limited by 65 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions and no ankylosis.  

The examiner included the findings of a September 2004 right knee MRI, which contained an impression of tear of the posterior horn of the medial meniscus.  The Veteran was diagnosed with right knee pain and the problem associated with the diagnosis included tear of the medial meniscus horn.  The examiner noted significant effects on the Veteran's occupation in the form of decreased mobility, problems with lifting and carrying, weakness/fatigue, decreased strength and lower extremity pain.  The resulting work problem was increased absenteeism.  The examiner also noted effects on the Veteran's usual daily activities, to include moderate effects on chores, shopping, bathing, dressing and driving and severe effects on traveling; exercise, sports and recreation were prevented.  

As noted above, service-connected right knee arthritis is rated pursuant to Diagnostic Code 5261 and right knee instability is rated pursuant to Diagnostic Code 5257.  

The Veteran was previously rated under Diagnostic Code 5019 for arthritis of the right knee.  This diagnostic code provides that bursitis will be rated on limitation of motion of the affected part as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2008).

Other impairments of the knee are rated pursuant to Diagnostic Code 5257, which provides ratings of 10, 20 and 30 percent for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  

The medical evidence of record does not support the assignment of a rating in excess of 10 percent for right knee arthritis prior to July 27, 2004 under Diagnostic Code 5261.  While the Board acknowledges that the Veteran reportedly ambulated with a severe limp at the time of the February 2003 VA examination, the Veteran was reported to show near-full extension on range of motion testing in September 2002 and range of motion beginning at zero percent in February 2003 and December 2003.  See records from Carolina Orthopaedic Specialists and Miller Orthopaedic Clinic, Inc; VA C&P joints examination report.  These findings show normal extension and do not meet the criteria for a compensable evaluation under the diagnostic criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 and Plate II (2010).

The medical evidence of record does support the assignment of a 50 percent rating under Diagnostic Code 5261 for right knee arthritis as of February 16, 2010, the date of the most recent VA examination.  This is so because range of motion testing revealed flexion from 65 to 100 degrees, with extension reportedly limited by 65 degrees.  In other words, range of motion testing for flexion began at 65 degrees because the Veteran was only able to extend to 65 degrees rather than from a normal position of zero degrees.  These findings more nearly approximate the criteria for a 50 percent evaluation under Diagnostic Code 5261, which is the maximum evaluation provided under these diagnostic criteria.  See also 38 C.F.R. § 4.71a, Plate II (2010).

The medical evidence of record, however, does not support the assignment of a rating in excess of 30 percent for right knee arthritis between July 27, 2004 and February 16, 2010.  The Board notes that the RO assigned a 30 percent evaluation under Diagnostic Code 5261 in light of the findings as reported during the July 2004 VA C&P examination, namely that the Veteran had extension limited to 20 degrees.  Records dated subsequent to this examination and prior to February 16, 2010, however, show that, at worst, extension of the right knee was limited to five degrees.  See August 2004 surgical orthopedic consult (range of motion from five to 90 degrees).  This finding does not support the assignment of a rating in excess of 30 percent under Diagnostic Code 5261; in fact, it does not support the assignment of a compensable rating under these diagnostic criteria.  Other records report full range of motion, range of motion within full limits, or extension beginning at zero percent.  See October 2004 surgical orthopedic note (fairly full active range of motion); November 2005 surgical orthopedic consult note (full range of motion); March 2008 primary care note (full flexion and extension); May 2008 VA C&P joints examination report (active extension against gravity zero degrees); April 2008 record from Blue Ridge Healthcare (range of motion within full limits); July 2008 surgical orthopedic note (able to fully extend legs without pain).  In addition, while the Board again acknowledges that the Veteran was occasionally noted to walk with an abnormal gait, other records report that his gait was normal.  See July 2004 VA C&P examination report (walked with a limp); March 2008 primary care note (gait was hesitating and slow); January 2009 primary care annual examination note (gait was normal); January 2010 primary care annual examination note (gait was not favoring).  The Veteran also reported walking regularly for exercise on several occasions.  See primary care annual examination notes dated January 2009 and January 2010.  

As for the Veteran's claim for a rating in excess of 10 percent for right knee instability, the medical evidence of record does not support the assignment of an increased rating at any time during the period under consideration.  As an initial matter, the Board notes that the Veteran's right knee did exhibit instability throughout the appellate period.  When instability or laxity was noted, however, the evidence does not suggest that it was any more than slight.  See May 2002 VA C&P examination (no instability; slight laxity); records from Westpointe Medical Center dated September 2002 (stability intact) and November 2002 (laxity of the knee; collateral ligaments appear slack); December 2003 record from Miller Orthopaedic Clinic, Inc. (ligamentous testing benign); July 2004 statement from R. Broome (unstable knee); July 2004 VA C&P examination report (slight recurrent subluxation); March 2008 primary care note (a little laxity on the medial and lateral flexion of the knee); April 2008 surgical orthopedic consult (no instability to anterior, posterior, valgus and varus stress); April 2008 record from Blue Ridge Healthcare (slight giving way in testing noted); May 2008 VA C&P examination report (instability); February 2010 VA C&P examination report (subjective evidence of one episode of subluxation; no objective evidence of instability).  In light of the foregoing, the Board does not find that the assignment of a rating in excess of 10 percent is warranted under Diagnostic Code 5257.  

The Board is aware that separate ratings may be granted based on limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).  In this case, the Veteran's right knee exhibited flexion (at worst) limited to 50 degrees at the time of the May 2008 VA C&P joints examination, which does not meet the criteria for a 10 percent evaluation under Diagnostic Code 5260.  Prior to this date, flexion of the Veteran's right knee was, at worst, limited to 90 degrees, which does not meet the criteria for a 0 percent evaluation under these diagnostic criteria; other records report full flexion.  See May 2002 VA C&P examination (90 degrees); September 2002 record from Carolina Orthopaedic Specialists (125 degrees); February 2003 VA C&P examination report (90 degrees); December 2003 record from Miller Orthopaedic Clinic Inc. (120 degrees); July 2004 VA C&P examination report (110 degrees); August 2004 surgical orthopedic consult (90 degrees); October 2004 surgical orthopedic note (fairly full active range of motion); November 2005 surgical orthopedic consult note (full range of motion); April 2008 record from Blue Ridge Healthcare (range of motion within full limits).  At the time of the February 2010 VA C&P joints examination, the Veteran was able to flex to 100 degrees, which again does not meet the criteria for a 0 percent evaluation under Diagnostic Code 5260.  

The Board acknowledges that the Veteran often exhibited pain during range of motion testing.  To assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  Moreover, the right knee pain was considered by the RO when it assigned the 30 percent evaluation under Diagnostic Code 5261 and the 50 percent evaluation being assigned by the Board as of February 16, 2010 is the maximum rating allowed under Diagnostic Code 5261.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

The Board observes that the medical evidence in this case suggests that the Veteran had a tear in the cartilage of his knee, though the evidence was not consistent prior to the February 2010 VA examiner's inclusion of a September 2004 MRI report.  See e.g., February 2003 VA C&P examination report (positive McMurray and Lachman testing); December 2003 record from Miller Orthopaedic Clinic Inc. (pain with McMurray's maneuver); August 2004 surgical orthopedic consult (McMurray test positive for locking and pain); November 2005 surgical orthopedic consult note (torn meniscus verified by September 2004 MRI); May 2008 VA C&P examination report (meniscus abnormality; positive McMurray test).  Although the Veteran does exhibit symptoms of "locking," pain and effusion as a result of dislocated semilunar cartilage, a separate compensable rating cannot be assigned pursuant to Diagnostic Code 5258 because this would also violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Specifically, the Veteran's symptoms of painful motion are already compensated under Diagnostic Code 5261. 

The Board has also considered whether the Veteran's service-connected right knee disabilities may be rated under other diagnostic codes related to the knee and leg.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic codes, however, are simply not applicable to the Veteran's service-connected knee disabilities as it is neither contended nor shown that the Veteran's service-connected disabilities involves ankylosis of the knee (Diagnostic Code 5256); symptomatic removal of the semilunar cartilage (Diagnostic Code 5259); any impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  

II.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's right knee, namely pain, instability, limited motion, and problems with prolonged walking and standing, do affect his occupational functioning.  These symptoms, however, are contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, Diagnostic Code 5257 and 5261), which reasonably describe the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the March 2003 rating decision that is the subject of this appeal, the Veteran was advised of the evidence needed to substantiate a claim for increased rating and of his and VA's respective duties in obtaining evidence.  See March 2002 and January 2003 letters.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met as the Veteran's VA and private treatment records have been obtained and he was afforded several appropriate VA examinations in connection with his claims.  As noted above, the claims were remanded by the Board in September 2009 in pertinent part for the RO/AMC to obtain additional VA treatment records, request that the Veteran provide the names and addresses of all private medical care providers who had treated his right knee since July 2006 and obtain any identified records after securing the necessary releases, and schedule the Veteran for a VA examination.  All of these actions were accomplished.  The Board notes that in response to the November 2009 letter sent to the Veteran requesting the names and addresses of all private medical care providers who had treated his right knee since July 2006, he chose to submit additional private treatment records on his own; no authorization or consent for the release of such records was provided.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

The Court has held that 38 C.F.R. 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with that regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 2010).  In this case, the Veteran was afforded a Board hearing in May 2007.  During the hearing, the VLJ set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  See hearing transcript.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Rather, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

For the reasons set forth above, the Board finds that no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.


ORDER

A rating in excess of 10 percent for arthritis of the right knee is denied under Diagnostic Code 5261 prior to July 27, 2004.  

A rating in excess of 30 percent for arthritis of the right knee is denied under Diagnostic Code 5261 between July 27, 2004 and February 16, 2010.  

A rating of 50 percent for arthritis of the right knee is granted under Diagnostic Code 5261 as of February 16, 2010, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for right knee instability is denied under Diagnostic Code 5257.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


